Citation Nr: 1413051	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for microscopic hematuria.  

2.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right wrist.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals a November 2013 VA examination report, which was considered by the agency of original jurisdiction (AOJ) in the December 2013 supplemental statement of the case.  The rest of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

In a January 2011 statement, the Veteran noted that he now experiences nerve damage as a result of the in-service injury to his wrist.  A nerve test from January 2011 confirms mild to moderate right chronic cubital tunnel syndrome.  Therefore, while the issue of entitlement to service connection for nerve damage of the right wrist as secondary to service-connected traumatic arthritis of the right wrist has been raised by the record, it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction of it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a final rating decision decided in June 2001 and issued in July 2001, the RO denied service connection for microscopic hematuria.  

2.  Evidence added to the record since the final July 2001 rating decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for microscopic hematuria.

3.  The Veteran's traumatic arthritis of the right wrist is manifested by pain, tenderness, weakness, and intermittent swelling with limited motion, without ankylosis.  


CONCLUSIONS OF LAW

1.  The July 2001 rating decision that denied the claim of entitlement to service connection for microscopic hematuria is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2013)].

2.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for microscopic hematuria has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for a rating in excess of 10 percent for traumatic arthritis of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

Regarding increased rating claims, VA must provide notice to the Veteran that to substantiate the claim medical or lay evidence demonstrating a worsening or increase in severity of the disability is necessary as well as general notice regarding how disability ratings are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The notice must provide examples of the types of medical and lay evidence that the Veteran must submit (or ask VA to obtain) that are relevant to his entitlement to increased compensation.  Id.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Relevant to the Veteran's application to reopen his previously denied service connection for microscopic hematuria, a December 2010 letter, sent prior to the unfavorable decision in March 2011, advised him that such claim was previously denied in a July 2001 decision because the evidence of record failed to show an actually disabling condition as a February 2001 VA examiner determined that microscopic hematuria was of no clinical significance. The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence. The December 2010 letter further informed him of the information and evidence necessary to substantiate his underlying service connection claim.  As such, the Board finds that the December 2010 letter complied with the notice requirements as articulated in Kent, supra.  The Veteran was also advised of his and VA's respective responsibilities in obtaining the evidence and information necessary to support his claim as well as the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Regarding the Veteran's claim for an increased rating for his right wrist disorder, the same December 2010 letter notified him that, to substantiate a claim for increased compensation, the evidence must demonstrate a worsening or increase in the severity of the disability.  The notice also provided examples of the types of evidence that are relevant to establishing entitlement to increased compensation.  As such, the Board finds that the December 2010 letter complied with the notice requirements as articulated in Vazquez-Flores, supra.  The Veteran was also advised of his and VA's respective responsibilities in obtaining the evidence and information necessary to support his claim as well as the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  Moreover, Veteran has not identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained.   Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Relevant to the Veteran's application to reopen his claim of entitlement to service connection for microscopic hematuria, the Board notes that the Veteran has not been provided with a VA examination in the instant case.  However, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. 
§ 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

With respect to his claim for an increased rating for traumatic arthritis of the right wrist, the Veteran was afforded VA examinations in January 2010, January 2011 and in November 2013.  With respect to the January 2011 examination, the Veteran alleged in his November 2011 notice of disagreement that it was inadequate to adjudicate his claim because the examiner was rude, only spent fifteen minutes examining him, and did not allow time for the Veteran to explain his condition.  The Veteran also claimed that the examiner forced the results of the examination and caused him additional pain.  

The Board regrets the impression of the Veteran that this VA examiner was rude and severe in her examination.  However, the Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, upon review of the January 2011 VA examination report, the Board notes that the examiner detailed the Veteran's symptoms with regard to his right wrist and the limitations related thereto.  The examiner also indicated review of the medical records brought in by the Veteran.  Additionally, the findings of the January 2011 examination were consistent with the findings noted at the January 2010 VA examination and validated by the November 2013 VA examination, specifically with regard to the physical examination measuring the range of motion of the Veteran's right wrist.  Neither the Veteran nor his representative alleged that the January 2010 or November 2013 examinations were inadequate to adjudicate the Veteran's claim.  

Moreover, the Board finds that all three VA examinations are adequate to decide the issue as they were predicated on interviews with the Veteran, a review of the relevant medical records, and appropriate physical examinations with diagnostic testing, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Application to Reopen a Previously Denied Claim

The Veteran's claim for service connection for microscopic hematuria was previously denied in a rating decision dated in June 2001 and issued in July 2001.  At such time, the RO considered the Veteran's service treatment records, private treatment records, and VA examinations conducted in September 2000 and February 2001.  The RO noted that the service treatment records revealed a diagnosis of microscopic hematuria.  Following additional testing and examination in February 2001, the VA examiner determined that the Veteran's microscopic hematuria was of no clinical significance.  The RO denied the Veteran's claim for service connection for microscopic hematuria on the basis that the evidence did not demonstrate an actually disabling condition.   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In July 2001, the Veteran was advised of the decision and his appellate rights with regards to the denial his claim of entitlement to service connection for microscopic hematuria.  However, no further communication regarding his claim of entitlement to service connection for microscopic hematuria was received until December 2010, when VA received the Veteran's claim to entitlement to service connection for microscopic hematuria.  Therefore, the July 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for microscopic hematuria was received prior to the expiration of the appeal period stemming from the July 2001 rating decision.  In this regard, the Board recognizes that additional private treatment records were received in July 2001 and VA examinations were conducted in December 2001 and January 2002; however, such evidence does not address the Veteran's microscopic hematuria or demonstrating a disabling condition associated with such laboratory finding.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board has also considered the applicability of 38 C.F.R. § 3.156(c), which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In the present case, the Veteran submitted copies of service treatment records.  The Board finds that these records are not relevant to the instant case as they are duplicative of the service treatment records previously considered by the RO or do not pertain to the Veteran's microscopic hematuria.  Therefore, the provisions of 38 C.F.R. § 3.156(c)(1)(i) are inapplicable in the instant case.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the July 2001 rating decision includes private treatment records dated from March 2009 to May 2011 as well as a statement from the Veteran's private physician dated November 2010.  These records contain multiple laboratory findings showing blood in the Veteran's urine.  The November 2010 statement from his private physician, completed after the completion of a November 2010 urogram, indicated that cytology showed abnormal cells and the Veteran would continue to be followed to ensure that his microhematuria was not a marker of something more serious in the future.  In May 2011, the Veteran denied any urinary symptoms, and the diagnosis was hematuria.  

The Board again notes that the Veteran's claim was previously denied on the basis that there was no evidence of a disabling condition.  The RO relied on a VA examiner's opinion that the Veteran's microscopic hematuria was of no clinical significance.  The newly received evidence likewise fails to demonstrate a currently disabling condition.  Therefore, the Board finds that such evidence is cumulative and redundant of the evidence of record at the time of the July 2001 rating decision.  Therefore, such does not raise a reasonable possibility of substantiating the claim. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation claim.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225. (1992).  The Federal Circuit has held that service connection cannot be granted for symptoms, such as hematuria, without evidence of an underlying disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Furthermore, laboratory findings, such as blood in the urine, or hematuria, are not, in and of themselves, disabilities.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  The RO denied the Veteran's claim in the June 2001 rating decision on this basis.  Thus, to reopen the claim, the newly added evidence must show that the Veteran's hematuria is related to an underlying disability or injury.  While the newly added private treatment records noted the presence of abnormal cells, there is no indication that the Veteran's hematuria is related to the presence of these abnormal cells.  In fact, the Veteran's physician only noted that his microhematuria would continue to be followed to ensure it was not a marker of something more serious in the future. (See November 2010 statement).  Thus, no underlying disability has been shown.  

The Board finds that the evidence received in connection with the Veteran's current application to reopen his claim for service connection for microscopic hematuria is cumulative and redundant of the evidence of record at the time of the July 2001 rating decision.  Specifically, the newly added evidence merely reiterates that the Veteran has microscopic hematuria, a laboratory finding not connected with a disabling condition.  Therefore, such does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the claim, and the Veteran's appeal regarding this issue is denied.  

III.  Increased Rating Claim

The Veteran is currently service-connected for traumatic arthritis of the right wrist pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  He alleges that such disability is more severe than as reflected by the current rating and, therefore, argues that he is entitled to a rating in excess of 10 percent for his traumatic arthritis of the right wrist.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in function loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id. at 38 (quoting 38 C.F.R. § 4.40).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the join.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  

The Veteran's traumatic arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which states that traumatic arthritis should be rated under Diagnostic Code 5003, the diagnostic code for degenerative arthritis.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  See 38 C.F.R. § 4.45.  

As reflected by the evidence of record, the Veteran is left-handed.  Therefore, the evaluations pertaining to the minor extremity are for application in rating his right wrist disability.  Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmer flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  38 C.F.R. § 4.71a, Plate I.  Under Diagnostic Code 5215, which provides criteria for rating the wrist, dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

A rating of 20 percent or higher is warranted under Diagnostic Code 5214 when ankylosis of the wrist is present.  Specifically, a 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist; a 20 percent evaluation is warranted for the minor wrist.  A 40 percent disability evaluation is contemplated for ankylosis of the major wrist in any other position, except favorable; a 30 percent evaluation is warranted for the minor wrist.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation; a 40 percent evaluation is warranted for the minor wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

In this case, the evidence of record consists of the Veteran's statement, private treatment records, and three VA examinations performed in January 2010, January 2011, and November 2013.  

Private treatment records from November 2009 noted the Veteran had right wrist pain for the past year.  It was noted that the Veteran had a proximal row carpectomy in March 2005 with significant improvement until this most recent onset of pain.  A physical examination reveals range of motion of the right wrist is 60/45.  The physician noted a November 2009 x-ray revealed right wrist status post proximal row carpectomy.  The Veteran was noted to be a potential candidate for total wrist fusion at some point in the future.  Records dated November 2010 revealed pain located on the radial and ulnar sides of the right wrist.  The Veteran reported that his symptoms were aggravated by using a computer mouse.  An examination revealed 45 degrees dorsiflexion and 60 degrees palmar flexion.  Impression included intermittent extensor pollicis longus tenosynovitis with ulnar sided wrist pain reflecting possible triquetral arthritis.  The Veteran received a steroid injection.  Follow-up treatment a week later noted the Veteran's reports of a sense of sticking between his right and small finger of the right hand with vague ulnar-sided pain.  An examination revealed positive Tinel's sign at the cubital tunnel.  In December 2010, the Veteran's physician noted that the Veteran's condition was arthralgia right wrist status post chronic scapholunate dislocation.  

A VA examination dated January 2010 noted constant pain in the Veteran's right wrist, requiring him to wear a splint at work, as his job involves a lot of typing and finger motion worsens the pain.  The Veteran reported an inability to dorsiflex his right wrist.  He reported no difficulty driving a car.  He was able to get through most daily activities involving wrist motion because he is left-handed but was impaired with activities involving both hands.  The examination revealed limited motion with dorsiflexion to 50 degrees, plantar flexion to 40 degrees, ulnar deviation to 10 degrees, and radial deviation to 5 degrees.  The examiner noted that within that range of motion, the Veteran did not experience worsening and that any attempt beyond that provoked worsening.  The Veteran was capable of three repetitions, and there was no additional limitation due to pain, fatigue, weakness or lack of endurance.  The examiner diagnosed post traumatic osteoarthritis of the right wrist.  

At a January 2011 examination the Veteran reported constant shooting pain of the right wrist that radiated to the middle arm daily and intermittent swelling with prolonged use of the right hand.  He noted the inability to lift objects more than twenty pounds and the need for a right wrist splint.  He reported a steroid injection in November 2010 which was mildly effective.  He noted limitations in typing and repetitive use of his right hand due to pain.  He further noted an inability to do strenuous activities such as pushing and lifting.  The examiner noted a January 2010 x-ray revealing postsurgical and minimal degenerative changes in the right wrist.  The examination revealed hyperextension of 0 to 70 degrees with pain at 60 degrees and palmar flexion of 0 to 50 degrees with pain at 45 degrees.  Hyperextension of fingers from metacapophalangeal joints was 0 to 30 degrees with pain at 15 degrees.  The examiner noted that range of motion was not additionally limited with repetitive use (3 repetitions).  The examiner diagnosed right wrist traumatic arthritis status post proximal row carpectomy in 2005, mildly active during examination.  

A November 2013 examination noted a diagnosis of degenerative joint disease of the right wrist.  A November 2011 x-ray was noted to show a loose body inside the wrist joint, indicative of degenerative joint disease.  The Veteran reported no flare-ups.  Range of motion measurements revealed 40 degrees plamar flexion with evidence of painful motion at 30 degrees and 70 or greater degrees dorsiflexion.  Repetitive motion caused no decrease in range of motion.  Functional loss was noted in the form of less movement than normal, weakened movement and a deformity.  Localized pain was also noted.  Muscle strength testing revealed 4/5 wrist flexion and 4/5 wrist extension, indicative of active movement against some resistance.  No ankylosis was noted.  The examiner noted the Veteran's right hand grip was 4/5 but that this did not interfere much with his daily activity because he is left handed.  

Based on a review of the foregoing, the Board finds that a disability of 10 percent, but no higher, is warranted.  The evidence of record does not indicate the presence of ankylosis in the right wrist and shows that the most limited dorsiflexion of the right wrist has been 45 degrees. (See November 2010 record from the private physician.)  Furthermore, the most limited palmar flexion has been 40 degrees with pain at 30 degrees.  (See November 2013 VA examination report.)  Thus, the rating criteria under Diagnostic Codes 5214 and 5215 have not been met.  

The examination reports include findings pertinent to 38 C.F.R. §§ 4.40 and 4.45 because they addressed the effect of the Veteran's pain and weakness and noted no lack of endurance, indicating these factors were taken into account.  As explained above, 38 C.F.R. § 4.59 provides that painful joints warrant at least the minimum compensable rating for the joint.  In this case, the Veteran's right wrist pain, tenderness, weakness, and intermittent swelling as well as the limitations resulting from these symptoms have been noted by his private physician and the VA examiners.  

In its analysis, the Board has considered the Veteran's statements that a higher disability rating is warranted for his traumatic arthritis of the right wrist.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his right wrist symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating the traumatic arthritis of his right wrist to the appropriate diagnostic codes.  Rather, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports), which take into account the Veteran's lay statements, directly address the criteria under which his disability is evaluated.

Accordingly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right wrist condition.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and does not more nearly approximate the criteria for a higher evaluation at any time during the appeal period. 

Therefore, the evidence of record supports a rating of 10 percent due to the painful motion the Veteran experiences as a result of traumatic arthritis of his right wrist.  However, the Board finds that a rating in excess of 10 percent is not warranted, as the evidence of record does not reveal ankylosis, as required for a greater possible rating.  

The Board has also considered whether separate ratings are warranted for any associated conditions, such as limitation of motion of the fingers under 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, and 5230.  However, the evidence of record does not support the assignment of such a separate rating.  In this regard, while there is some indication of limitation of motion of the metacapophalangeal joints due to pain (See, January 2011 VA examination), this limitation is noncompensable under the applicable diagnostic code.  

Furthermore, the Board has considered whether a separate rating is warranted due to the scar on the Veteran's right wrist as a result of his 2005 carpectomy surgery.  In November 2010, the Veteran's private physician noted a well-healed dorsal scar.  In January 2011, the VA examiner noted a 7 x 0.5 cm well-healed scar on the dorsal side of the Veteran's wrist.  The scar was noted to be superficial with no underlying tissue, keloid formation, edema or inflammation.  The examiner noted no limitation of motion or function due to that scar.  In November 2013, the VA examiner checked a box indicating the Veteran had a painful and/or unstable scar with total area of greater than six square inches.  However, he further indicated that the Veteran had a seven centimeter scar on the dorsum of the right wrist, which was well-healed and nontender.  The Board finds the examiner's written description of the Veteran's scar more probative than the checked box, as the written description is more in line with previous descriptions of the Veteran's scar and required more consideration and analysis by the examiner.  Based on the evidence of record of the Veteran's scar, the Board finds that a compensable rating is not warranted under 38 C.F.R. § 4.118, Diagnostic Code 7802.  

Finally, as noted in the Introduction, the Veteran has alleged that he experiences nerve damage as a result of the in-service injury to his wrist.  In this regard, a nerve test from January 2011 confirms mild to moderate right chronic cubital tunnel syndrome.  As it is unclear whether such nerve damage is caused or aggravated by the Veteran's service-connected traumatic arthritis of the right wrist, such issue has been referred to the AOJ for adjudication.  Therefore, such need not be addressed further herein.   

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right wrist disability.  However, the Board finds that the symptomatology has been stable throughout the entire appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  In this case, the Veteran's symptoms related to traumatic arthritis of his right wrist are contemplated by the rating criteria under which such a disability is rated.  The Veteran noted pain, tenderness, swelling, and weakness in his right wrist as well as limitations in motion as well as lifting, pushing, pulling, and repetitive finger motion.  These symptoms are contemplated by the criteria found at 38 C.F.R. § 4.71a along with the application of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as they relate to the lack of endurance, fatigability, and painful motion of the Veteran's wrist.  Greater levels of disability than those suffered by the Veteran are contemplated by the schedular criteria.  As such, the first prong of Thun is not satisfied favorably for the Veteran.  Because the threshold test of that first factor is not met, the Board need not proceed in considering the second factor, whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record reflects that theVeteran was employed throughout the period of time on appeal.  The Veteran reported to the VA examiner in January 2010 that he had to wear a splint at work to avoid pain while typing.  In  January 2011 the Veteran reported to a VA examiner that he worked as a supervisor in a courthouse and was limited as to typing on the computer and repetitve use of his right hand because of pain.  In a January 2011 statement, the Veteran reported that increased computer use at his job increased the pain in his right wrist.  However, despite the Veteran's reports of some difficulty at work, there is no indication that he stopped working or even missed days due to his disability.  Consequently, the Board finds that TDIU was not raised by the Veteran or reasonably raised by the record.  Therefore, further consideration of such is not necessary.  

In summary, the preponderance of the evidence shows that the Veteran's traumatic arthritis of the right wrist has not more nearly approximated the schedular criteria for a rating in excess of 10 percent at any time during the appeal period and is against referral for extraschedular consideration.  In denying an increased rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

New and material evidence having not been received, the appeal to reopen the claim of entitlement to service connection for microscopic hematuria is denied.  

A rating in excess of 10 percent for traumatic arthritis of the right wrist is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


